DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 17 recites the limitation "the lithium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "lithium".
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3, 5, 7, 8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amine et al. (US 2014/0255798).
Regarding claim 1, Amine discloses  a metal-air battery (lithium air battery, abstract) comprising: an anode([0051]); a low-dimensional catalyst cathode([0051]); and an electrolyte comprising a salt and an aprotic solvent (Example 2, [0056]); wherein: the low-dimensional catalyst cathode comprises a functional metal layer on a carbon support(surface of carbon material has coated theron a thin layer of an inert material, [0030], [0032]); a catalyst layer at least partially overlaying the functional metal layer(the thin layer has an overcoating of metal or metal oxide nanoparticles as a catalyst [0030]); the aprotic solvent comprises an ether-based solvent ([0056]), and the electrolyte is free of carbonate solvents([0056]).  
Regarding claim 2, Amine discloses all of the claim limitations as set forth above. Amine further discloses the functional metal layer comprises  Si ([0032]).  
Regarding claim 3, Amine discloses all of the claim limitations as set forth above. Amine further discloses the catalyst layer comprises Mn, Fe, Co, Ni, Ru, Pd, Ag,  Ir, Pt, or a combination of any two or more thereof (claim 4).  
Regarding claim 5, Amine discloses all of the claim limitations as set forth above. Amine further discloses the catalyst layer comprises Ni, Pd, Ir, Pt, or a combination of any two or more thereof (claim 4).  
Regarding claim 7, Amine discloses all of the claim limitations as set forth above. Amine further discloses the low-dimensional catalyst cathode is a 2D catalyst cathode([0030]).  

Regarding claim 10, Amine discloses all of the claim limitations as set forth above. Amine further discloses the carbon support comprises synthetic graphite, natural graphite, amorphous carbon, hard carbon, soft carbon, acetylene black, mesocarbon microbeads (MCMB), carbon black, Ketjen black, mesoporous carbon, a porous carbon matrix, carbon nanotubes, carbon nanofibers, graphene, or a mixture of any two or more thereof([0031]).  
Regarding claim 11, Amine discloses all of the claim limitations as set forth above. Amine further discloses the anode comprises lithium([0051]).  
Regarding claim 12, Amine discloses all of the claim limitations as set forth above. Amine further discloses the electrolyte further comprises a lithium salt (Example 2, [0056]).  
Regarding claim 13, Amine discloses all of the claim limitations as set forth above. Amine further discloses  the aprotic solvent comprises tetraethylene glycol dimethylether ([0056]).  
Regarding claim 14, Amine discloses all of the claim limitations as set forth above. Amine further discloses the metal-air battery of claim 13, wherein the aprotic solvent comprises tetraethylene glycol dimethylether ([0056]).  
Regarding claim 16, Amine discloses all of the claim limitations as set forth above. Amine further discloses  the metal-air battery of claim 1 that is a lithium-air battery([0051]).  
Regarding claim 17, Amine discloses all of the claim limitations as set forth above. Amine further discloses during operation at least some of  lithium is present as Li+ ([0051]).  

Regarding claim 19, Amine discloses all of the claim limitations as set forth above. Amine further discloses the functional metal layer comprises Si ([0032]); and the catalyst layer comprises Mn, Fe, Co, Ni, Ru, Pd, Ag,  Ir, Pt, or a combination of any two or more thereof(claim 4), and the carbon support comprises synthetic graphite, natural graphite, amorphous carbon, hard carbon, soft carbon, acetylene black, mesocarbon microbeads (MCMB), carbon black, Ketjen black, mesoporous carbon, a porous carbon matrix, carbon nanotubes, carbon nanofibers, graphene, or a mixture of any two or more thereof([0031]).  
Regarding claim 20, Amine discloses  a method of forming a low-dimensional catalyst cathode([0044]), the method comprising: selecting a cathode layer material (catalyst [0044]) and a functional metal layer material (inert material [0044], [0030], [0032]), wherein the functional metal layer material dewets the cathode layer material([0033]); depositing the functional metal layer material on a carbon support([0044]); and depositing the cathode layer material on at least a portion of the functional metal layer material on the carbon support([0045]).  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2014/0255798) as applied to claim 1 above, in view of Barde et al. (US 2020/0006817).
Regarding claim 4, Amine discloses all of the claim limitations as set forth above. Amine does not explicitly disclose the functional metal layer comprises Cr, Cu, Ag, Au, or a mixture of any two or more thereof.  
Barde teaches a method for charging a non-aqueous metal air battery (abstract).  Barde teaches a porous air cathode using oxygen as the main reactant, comprising an electric conductor such as carbon protected or coated by a precious metal such as Au, a binder, and sometimes a solid catalyst ([0010]).

Regarding claim 6, Amine discloses all of the claim limitations as set forth above. Amine discloses  the catalyst layer comprises Pt (claim 4) but does not  explicitly disclose  the functional metal layer comprises Cr or Au.
Barde teaches a method for charging a non-aqueous metal air battery (abstract).  Barde teaches a porous air cathode using oxygen as the main reactant, comprising an electric conductor such as carbon protected or coated by a precious metal such as Au, a binder, and sometimes a solid catalyst ([0010]).
It would have been obvious to one of ordinary skill in the art to provide as the functional metal layer of Amine, metal comprising Au as taught by Barde, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
11.	Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2014/0255798) as applied to claim 1 above.
Regarding claim 9, Amine discloses all of the claim limitations as set forth above. Amine further discloses  the functional metal layer and the catalyst layer are deposited by a thin film deposition method (such as atomic layer deposition ALD [0044]), wherein a transverse dimension of the functional metal layer is 0.3 nm to 10 nm ([0033]) which overlaps the claim range of about 1 nm to about 5 nm functional layer, thus reading on the limitation and a 
Amine is explicitly silent to the claimed ranges however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
12.	Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2014/0255798) as applied to claims 1, 13, and 14 above in view of Amine et al. (US 2013/0230783) hereinafter referred to as Amine ‘783).
Regarding claim 15, Amine discloses all of the claim limitations as set forth above. Amine does not explicitly disclose  the aprotic solvent comprises tri (ethylene glycol)-substituted methyltrimethyl silane, ethylene glycol-substituted methyltrimethyl silane, or di (ethylene glycol)-substituted methyltrimethyl silane.  
Amine ‘783 teaches lithium air batteries having ether based electrolytes (title). Amine ‘783 teaches the lithium-air batteries used in the examples are based on two ether-based electrolytes: lithium triflate in tri(ethylene glycol)methyltrimethyl silane (1NM3-LiCF3SO3) and lithium triflate in tetra(ethylene glycol)dimethylether solvent (TEGDME-LiCF3SO3) ([0050]).
It would have been obvious to one of ordinary skill in the art to provide in the metal air battery of Amine, the aprotic solvent comprises tri (ethylene glycol)-substituted methyltrimethyl silane as taught by Amine ‘783, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724